DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Response to Arguments and Amendments
Applicant’s amendments filed May 27, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 1-2 under 35 USC 102(a)(1) the rejection is withdrawn in view of the claim amendment to require isolation of the claimed compound.
With regard to the rejection of claims 1-2 for double patenting, the rejection is modified herein as necessitated by Applicant’s amendment.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the search and consideration was not expanded beyond the scope of the elected species.  

Status of Claims
Currently, claims 1-11 are pending in the instant application.  Claims 3-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1-2 read on an elected invention and species and therefore remain under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 requires that the claimed compound is “isolated” but it is unclear without further description what, in particular, the compound must be isolated from.  For example, claim 2 recites a pharmaceutical composition of the claimed compound, where the compound would necessarily be present with additional substances (excipients, adjuvants, etc.) and potentially additional substances which are not excluded by the open language used in the composition claim.  This conflicts with the recitation of “isolated” in claim 1.  Is the compound being purified or isolated from synthetic by-products contemplated?  Additional clarification and correction is required in order to render the metes and bounds of the claims to be definite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In particular, the amendment which inserts the limitation “isolated” with respect to the instantly claimed compound is not supported by the originally filed disclosure.  In particular, although the specification describes the claimed compound with the stereochemistry specified, there is no mention of “isolation” of the particularly claimed enantiomeric form.  For example, the compound is prepared via chemical synthesis and not by chiral resolution of the enantiomer.  Further, there is no evidence that the compound as described in the instant specification is isolated from any other compounds (such as by-products of synthesis, if that is what is intended by the recitation of “isolated”). A person of ordinary skill in the art would not consider Applicants to have been in possession of the amended claim scope at the time of the invention.  In particular, the issue is that Applicants have not described any isolation of the claimed compound, where the compound is free from other enantiomeric forms or other undesired chemical compounds. See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. To this end, the absence of any description of other enantiomeric forms or undesired byproducts of synthesis in the disclosure of the claimed compound is not sufficient basis to claim the exclusion of those substances from the claimed product (i.e. to claim it as being isolated).
There are no embodiments or description of the isolation process by which the claimed invention would be made.  Since the compounds being isolated were not described in the application as originally filed, Applicants were not in possession of the full scope of the instantly claimed invention at the time of filing.  Accordingly, the claims are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/077611 (“the ‘611 publication”)
The instantly examined claims are drawn to an isolated compound of the formula 
    PNG
    media_image1.png
    117
    219
    media_image1.png
    Greyscale
, as well as pharmaceutical compositions thereof.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Regarding claim 1, the ‘611 publication teaches compounds of the formula 
    PNG
    media_image2.png
    146
    199
    media_image2.png
    Greyscale
 (see page 12) and teaches the instantly claimed compound throughout the reference, in particular at claim 13 which defines that X is hydroxymethyl and Y is hydrogen.  Notably, the prior art disclosure of the claimed compound pertains to a racemic mixture which necessarily contains both enantiomeric forms of the claimed compound.  Further, pharmaceutical compositions of the prior art compounds are taught, for example, at paragraph [0064].  In addition, isolation or purification of an enantiomeric form is disclosed at paragraph [0040]: “Compositions comprising substantially purified stereoisomers, epimers, or enantiomers of compound having any of Formula I, la, Ia(i), la(ii), la(iii), lb, lb(i), or Ic are contemplated herein (e.g., a composition comprising at least about 90%, 95%, or 99% pure stereoisomer, epimer, or enantiomer).”
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the exemplified compound above and the instant claims is that the instant invention requires isolation of the particularly claimed enantiomer.  
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
The instantly claimed invention is generically suggested by the prior art, which discloses both pure enantiomeric forms of the racemic compounds disclosed therein.
It is known in the art that many medicinal and biologically active molecules exist as a single, optically active stereoisomer, and that opposite enantiomers could have opposite or different effects, or be physiologically inactive.   Further, methods of separating enantiomers from mixtures by using, for example, chiral chromatography or crystallization, are well-known skills to those of ordinary skill in the art.  
The motivation to isolate one enantiomer over another from a mixture stems from the fact that individual isomers of an isomeric mixture are reasonably expected to have differing activities such that one isomer is generally expected to be more active than the other due to the fact that living systems are chiral and thus preferentially process certain stereochemical configurations over others. In other words it would have been prima facie obvious to one of skill in the art at the time of filing due to the reasonable expectation of greater activity from one isomer over the other.  Motivation to isolate a single isomer from a disclosed mixture flows logically from the desire to produce a compound or pharmaceutical composition that produces an optimal therapeutic effect.  Please reference In re Anthony, 162 USPQ 594 and In re Adamson, 125 USPQ 233.
Therefore, the isolation of each of the particular stereoisomer of the compounds disclosed by the ‘611 publication which teaches the racemic form of the instantly claimed compound, would have been prima facie obvious to one of skill in the art at the time of filing because (1) the skilled artisan would have reasonably expected that one isomer out of the isomeric mixture would have been more active than the other(s) because living systems are chiral and thus preferentially process certain stereochemical configurations over others (see In re Anthony and In re Adamson, citations supra) and (2) the number of isomers is finite and of a small magnitude such that the use of known techniques to isolate and determine the activity of each isomer of such a small genus of identified isomeric configurations to determine the one with the greatest pharmacological activity was well within the technical grasp of the skilled artisan.  Further, the motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. as agonists for estrogen receptor beta) as those in the ‘611 publication.  Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to isolate the claimed enantiomer of the compounds in the ‘611 publication to obtain an optimal purified form of the compounds therein for the treatment of diseases as described.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 6-14 of US Patent 10,570,077.  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed compound and compositions are anticipated by those in the patented claims.  In particular, the conflicting claims recite compounds of the formula 
    PNG
    media_image3.png
    106
    192
    media_image3.png
    Greyscale
 as well as, the particular example 
    PNG
    media_image4.png
    135
    187
    media_image4.png
    Greyscale
(claim 4) pharmaceutical compositions/combinations thereof (claims 7-8).  By way of particular examples, many anticipatory compounds are explicitly claimed, including the elected species (see patented claim 6).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699